JOURNAL ENTRY
Appellants' application for reconsideration is denied.
As a point of clarification, the trial court remanded the case to the Planning Commission of the City of North Olmsted, which is the proper zoning authority for the initiation of amendments to the Zoning Code or the Zone Map as set forth in Chapter 1127 of the Codified Ordinances of the City of North Olmsted. City Council has the ultimate authority to adopt the proposed ordinance. However, the findings of fact and conclusions of law and opinion of the trial court contained a clerical error on page five wherein the court remanded the cause to the North Olmsted Board of Zoning Appeals. The Journal Entry and Opinion of this Court released on November 8, 2001, recited that clerical error on page four. The Opinion should read that the cause was remanded to the Planning Commission of the City of North Olmsted.
IT IS HEREBY ORDERED that this Court's Journal Entry and Opinion dated November 8, 2001 be amended nunc pro tunc to correct the error on page four.
IT IS FURTHER ORDERED that, as so amended, said Journal Entry and Opinion dated November 8, 2001 shall stand in full force and effect as in all its particulars.
KENNETH A. ROCCO, P.J., and ANNE L. KILBANE, J., CONCUR.